       Case 5:16-cr-20254-JEL-DRG ECF No. 127, PageID.1062 Filed 02/05/21 Page 1 of 2
 MIE 1A                              Order of the Court to Continue Supervision
 Revised 08\18
                                      UNITED STATES DISTRICT COURT
                                                    for the
                                          Eastern District of Michigan


 UNITED STATES OF AMERICA

                 v.

 GALKA, Edward Christopher                                             Crim. No.: 16CR20254-01


On 02/04/2021 the Court held a Status Conference based on a petition from the offender to terminate Supervised
Release. The Court denied the offender’s request and continued Supervised Release, while modifying the Special
Conditions of supervision as follows:
Remove:
   1. The defendant shall participate in the Computer/Internet Monitoring Program (CIMP) administered by the
      United States Probation Department. The defendant shall abide by the Computer/Internet Monitoring Program
      Participant Agreement in effect at the time of supervision and comply with any amendments to the program
      during the term of supervision. Due to the advances in technology, the Court will adopt the amendments to the
      Computer/Internet Monitoring Program as necessary. For the purpose of accounting for all computers,
      hardware, software and accessories, the defendant shall submit his/her person, residence, computer and/or
      vehicle to a search conducted by the U.S. Probation Department at a reasonable time and manner. The defendant
      shall inform any other residents that the premises may be subject to a search pursuant to this condition. The
      defendant shall provide the probation officer with access to any requested financial information including billing
      records (telephone, cable, internet, satellite, etc.).


Add:
   1. You must submit your person, residence, office, vehicle(s), papers, business or place of employment, and
      any property under his control to a search. Such a search shall be conducted by a United States Probation
      Officer at a reasonable time and in a reasonable manner based upon a reasonable suspicion of contraband
      or evidence of a violation of a condition of release. Failure to submit to such a search may be grounds for
      revocation; you must warn any residents that the premises may be subject to searches.


   2. You must participate in a mental health treatment program and follow the rules and regulations of that
      program. The probation officer in consultation with the treatment provider, will supervise your
      participation in the program (provider, location, modality, duration, intensity, etc.). If necessary.


   3. The defendant shall take all medications as prescribed by a physician whose care he is under, including a
      psychiatrist, in the dosages and at the times proposed. If the defendant is prescribed a medication, he shall
      take it, and the defendant shall not discontinue medications against medical advice.
Case 5:16-cr-20254-JEL-DRG ECF No. 127, PageID.1063 Filed 02/05/21 Page 2 of 2

                                                     Respectfully submitted,


                                                     s/David Smith
                                                     David Smith
                                                     Senior United States Probation Officer


                                ORDER OF THE COURT

      Pursuant to the above, it is ordered that the pending matter be resolved and
      supervision in this case be continued. All conditions imposed at the time of
      sentencing, along with any subsequent modifications to those conditions, remain in
      effect.

            Dated this 5th Day of February , 2020.



                                                     s/Judith E. Levy
                                                     Honorable Judith E. Levy
                                                     United States District Judge
